DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken individually or in any reasonable combination fail to teach or render obvious the amended limitation of “wherein a temporal distance between synchronization sequences of immediately subsequent sub-data packets is constant regardless of a length of the data of variable length” in conjunction with the other limitations in the claims.  An updated search has been performed and no prior art that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found is as follows:
Katar et al US (20150092545) teaches length of the packets exchanged between the vehicle and the charging station, within the vehicle, and/or within the charging station are typically very short (e.g., eight bytes). In some embodiments, the vehicle and the charging station may use PLC protocols (e.g., HomePlug AV/AV2/GreenPHY protocols, IEEE 1901 protocols) for inter-device communications and intra-device communications. Using PLC protocols for communication can minimize the complexity of wiring harnesses and eliminate the need for additional data buses (e.g., local interconnect network (LIN) bus) in the vehicle and/or the charging station.
Kwon et al US (20160198218) teaches an apparatus for transmitting broadcast signals, an apparatus for receiving broadcast signals, a method for transmitting broadcast signals, and a method for receiving broadcast signals are disclosed. A method for receiving a broadcast signal comprising receiving a broadcast signal, parsing a second packet at the received broadcast signal, parsing the first packet using the fixed header and/or the extended header and displaying broadcast contents by processing the parsed first packet
Bernhard et al US (2016036649) teaches channel-coded data is split up into a plurality of data packets 112, each of which contains only some of the channel-coded data, so that the plurality of data packets 112 are shorter, respectively, than the channel-coded data, or than a telegram containing the channel-coded data, and said channel-coded data is transmitted via a communication channel with a time lag, provided that an amount of electrical energy that can be provided by the energy supply means 102 is sufficient for this purpose. If the amount of electrical energy that can be provided by the energy supply means 102 is not sufficient for this purpose, however, a data packet, which is about to be transmitted, of the plurality of data packets 112 will either be transmitted at a reduced transmitting power or will not be transmitted or will be transmitted at a later point in time, depending on the amount of electrical energy that is available (provided that the amount of electrical energy that can be provided by the energy supply means 102 will be sufficient, at said later point in time, for transmitting at the standard transmitting power or at a reduced transmitting power).
None of these references taken alone or in any reasonable combination teach the claims as amended, “wherein a temporal distance between synchronization sequences of immediately subsequent sub-data packets is constant regardless of a length of the data of variable length” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478